Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
20130246086
DETAILED ACTION
Status of Claims
This action is in reply to the Request for Continued Examination filed on 08/22/2022.
Claims 1, 10 and 18 have been amended.
Claim 19 has been cancelled.
Claims 1-18 and 20-22 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Claim Objections
Claim 18 is objected to because of the following informalities: The status of claim 18 should be “Currently Amended”, instead of “Previously Presented”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-13, 15, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric (U.S. 2014/0180598 A1) in view of Mun (U.S. 2013/0246086 A1) in view of Hong (U.S. 2019/0259499 A1) further in view of Boissel (U.S. 2013/0041683 A1).
Claim 1:
Stivoric discloses a computer-implemented method for integrating modulated output from each of a plurality of models to quantify factors to generate a plurality of values, each within a continuous distribution, (Taught as continuum of sensed, calculated or gathered data using the lifeotype discovery module and analysis module in P0131- P0132.) the method comprising:
quantifying, by the first data model running on at least one computing device, each of a plurality of measurable endpoints associated with a person that contribute to a current state and a likelihood of a future occurrence of a health condition (With data model running on a computing device as software and likelihood of the future occurrence as predicting a medical event, see predictions in P0114 a lifestyle discovery module, analysis module in P0132, with data regarding physiological and/or psychological state in P0095. See health conditions such as depression, low bone density, hypertension and diabetes in P0060-P0061.), wherein each quantified endpoint is calculated within a first continuous distribution (With qualified values as answered health related questions (P0114) and qualified endpoint as a medical condition see [P0052] data processing and data analytics, applied to life bits, life bytes, life byte sequences and lifotypes, may also allow for the creation or identification of new surrogate measures, sensors and vital signs, as well as predictors of certain conditions.), at least as a function of the respective measurable endpoints and as a function of an estimate of risk associated with the health condition (Exemplary in [P0063] a lifeotype may be a pattern of behavior and sensed values that indicates that an individual is at a very high risk of becoming diabetic later in life, and in [P0138] it may be determined that viewing the continuous sensed data of an individual for 15 minutes upon waking will give insight into whether that person is at risk for heart disease.);
generating, by the second data model running on the at least one computing device, respective values representing a plurality of aspects of the person’s health impact the likelihood of the future occurrence, wherein each of the respective generated values is generated within a second continuous distribution (Taught in P0133. With continued distribution as physiological monitoring see P0153-P0155, in exemplary an assessment as to the probability that the patient has heart disease. See generated models used in P0129-P0130, for identifying and analyzing lifeotypes, where an active diabetic patient who exercises (P0062) and a patient who exercises less frequently (P0063) are aspects that impacts a person’s health and future health occurring conditions.);
identifying, by a third data model running on the at least one computing device, individual ones of a plurality of factors associated with a subset of the endpoints and the aspects that are individually modifiable (With factors associated with a subset of the endpoints as symptoms see P0114, where user is describing input, relevant information and answered questions necessary in predicting health construe aspects that are individually modifiable.), wherein the plurality of factors are identified at least in part as a function of input automatically received from at least one device associated with the person (The wearable device sensing physical activity (P0063, lines  22-27) or implantable (P0086, line 3-22, Fig. 4-5, P0104-P0105) construe automatically inputting factors associated with the person.), and generating a respective value within a third continuous distribution and respectively representing one of the plurality of factors (The modified sensor data in P0106, P0109 serves as the aspects that are individually modifiable. With physical, emotional, and cognitive factors see P0011, P0013, P0015 derived physiological state data, psychological state data, survey data, medical data, genetic data, environmental data, transactional data.), 
using at least one of artificial intelligence and machine learning comprised in the at least one computing device, to integrate at least two of the values associated with each of the first, second and third continuous distributions, wherein the integrated values represents the likelihood of the future occurrence of the health condition (Artificial intelligence (P0010, P0014, P0137), artificial intelligence engine (P0172) utilized for the Platform may generate reports, indexes, predictions. The reinforcement learning (P0014, P0130, P0145) with continuous distribution as the analysis of machine learning. Integrating is taught as trending data in P0070 and data stream in P0103 construed as at least two of the values associated with each of the plurality of continuous distributions.).
Although Stivoric discloses integrating modulated output from each of a plurality of models to quantify factors to generate a plurality of values, each within a continuous distribution as mentioned above, Stivoric does not explicitly teach building multiple data models. Mun further teaches building multiple data models from the at least one data source:
building a first data model by deriving information collected from at least one data source;
building a second data model by deriving information collected from at least one data source;
building a third data model by deriving information collected from at least one data source (See custom-built models in P0099, shown in Fig. 14. Also shown in Fig. 15, P0100, the system's various input mapping parameters with data input from multiple data sources construed as linking existing data tables, databases, using manual inputs, providing the capabilities of computing, creating new data variables, setting simulation assumptions, model fitting existing data to various mathematical and statistical distributions, and SQL data filtering. See exemplary reporting in P0112, Fig. 28 for evidence-based medicine, reporting disease state incidence rates and risk scores that includes models (P0113, Fig. 29).);
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data modelling before the filing date of the invention to modify the method, software and system of Stivoric building multiple data models, as taught by Mun, for optimally reporting to health care providers who need to make decisions, while caring for varied populations of patients.
Stivoric discloses data models running on the computing device, when determining the likelihood and risk of the patient having a future health condition and Mun teaches building multiple data models as mentioned above. However, Hong further teaches:
at least as a function of input received from the person, the input representing the aspects, and as a function of data used to build the second data model (See Fig. 1 (Item 120), P0036-P0037 transmit patient data (training input) transmitted to machine learning process in order to generate a training model capable of predicting scores.);
to affect the likelihood of the future occurrence (See Abstract, P0029-P0030, patient's likelihood of morbidity or risk of mortality from organ failure.).
transmitting, without human intervention by the at least one computing device to at least one other computing device, the integrated at least two of the values (See [P0047] The application 210 may include a number of configurable settings associated with triggering alerts or user notifications when a particular patient's SOFA scores or SIRS score exceeds a threshold value, where the threshold value triggers automatically without human intervention. Also, see early detection alerts in Fig. 4A, P0076-P0077.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical machine learning before the filing date of the invention to modify the method, software and system of Stivoric and Mun to have data inputs building the second model that affect the likelihood of a future medical occurrence and transmitting at least two of the values without human intervention, as taught by Hong, to promote confidence while implementing an preventative treatment plan for a patient to avoid multiple organ failure in the future.
Boissel further teaches module scaling the likelihood of a patient having a future medical event based on a summary of patient answered questions and active monitoring for a medical condition or modulating, by a modulating model running on the at least one computing device, at least one of the quantified endpoints by the first data model and at least one of the values representing the plurality of aspects generated by the second data model, to scale a value representing at least one aspect associated with the likelihood of the future occurrence, wherein the modulating is based on at least one of the plurality of factors (See P0274-P0276, where the first physiopathological model provides a risk RC of a health incident occurring and the second physiopathological model provides the benefits as a function of the risk RC. The biological targets or phenomenological component of the disease model construe the scale value representing aspects associated with the likelihood of the future occurrence.); and
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the invention to modify the method, software and system of Stivoric, Mun and Hong to have module scaling the likelihood of a patient having a future medical event based on a summary of patient answered questions and active monitoring for a medical modulation, as taught by Boissel, to empower the patient with means to self-evaluate as a way of preventing a potentially lethal outcome.
Claim 2:
Stivoric further teaches: 
imputing, by the at least one computing device, at least one value that is not included in a set of inputs used by the first data model (Genetic data, environmental data, transactional data, economic data, socioeconomic data, demographic data in P0011, P0094 each serve as one value that is not included in a set of inputs.).
Claim 3:
Stivoric further teaches: 
imputing, by the at least one computing device, at least one other value that is not included in the previously imputed value(s) or one of the quantified endpoints, wherein the at least one other imputed value depends on at least one of previously imputed value (See genetic data, environmental data, transactional data, economic data, socioeconomic data, demographic data in P0011, P0094 each serve as one value that is not included in a set of inputs.), and wherein the imputed at least one other value is within a continuous distribution (See the reinforcement learning (P0014, P0130, P0145) with continuous distribution as the analysis of machine learning.).
Claim 4:
Stivoric further teaches: 
recalibrating at least one of the first data model, the second data model, and the third data model as a function of information received over time or information received from a plurality of data sources (Taught as calibrated sensors in P0134 and self-calibrating one’s own monitoring in P0145 for medical condition related to hypertension, blood pressure, glucose and heart rate.).
Claim 6:
Stivoric further teaches: 
configuring a user computing device with a software application that provides a graphical user interface on the user computing device, wherein the graphical user interface receives at least some of the values and the aspects from a user operating the user computing device;
receiving, by the at least one computing device from the user computing device over a data communication session, at least some of the values and aspects;
transmitting, by the at least one computing device to the user computing device, the quantified values associated with the at least some of the endpoints, the quantified values associated with the at least some of the aspects, and the generated values associated with at least some of the factors respectively from the first data model, the second data model, and the third data model (See Fig. 4, P0068-P0069 Obtain, transmit, input, monitor lifestyle data over time with sensors, transducers, data integration, software services, inputs and user interfaces taught as the graphical user interface, video, audio delivered content (P0017) and activity interactions as sessions (P0060).);
wherein the user computing device is further configured by the software application to: display the received values received from the at least one computing device (See Fig. 29A, example display screen for reporting outcome mentioned in P0158.).
Claims 8 and 17:
Stivoric further teaches: 
wherein at least one of the first data model, the second data model and the third data model comprise a selection of at least two other data models (With other data models as information received from one or more sources, see gaming, certain websites in P0098 and in [P0101] Sources of data may include data from a wearable body monitor, from sensors/transducers, from communications technologies, from data integration technologies, from software services (such as feeds and web services).).
Claim 10:
Stivoric discloses a computer-implemented system for integrating modulated output from each of a plurality of models to quantify factors to generate a plurality of values, each within a continuous distribution, and selecting a respective discrete category (With discrete categories as a function of decision trees see P0148.) associated with each of the values to represent a likelihood of a future occurrence, the system comprising:
a first data model running on a computing device quantifying each of a plurality of measurable endpoints associated with a person that contribute to a current state and a likelihood of a future occurrence of a health condition (With data model running on a computing device as software and likelihood of the future occurrence as predicting a medical event, see predictions in P0114 a lifestyle discovery module, analysis module in P0132, with data regarding physiological and/or psychological state in P0095. See health conditions such as depression, low bone density, hypertension and diabetes in P0060-P0061.), wherein each quantified endpoint is calculated within a first continuous distribution (With qualified vales as answered health related questions (P0114) and qualified endpoint as a medical condition see [P0052] data processing and data analytics, applied to life bits, life bytes, life byte sequences and lifotypes, may also allow for the creation or identification of new surrogate measures, sensors and vital signs, as well as predictors of certain conditions.), at least as a function of the respective measurable endpoints and as a function of an estimate of risk associated with the health condition (Exemplary in [P0063] a lifeotype may be a pattern of behavior and sensed values that indicates that an individual is at a very high risk of becoming diabetic later in life, and in [P0138] it may be determined that viewing the continuous sensed data of an individual for 15 minutes upon waking will give insight into whether that person is at risk for heart disease.);
a second data model running on at least one computing device generating respective values representing a plurality of aspects of the person’s health impact the likelihood of the future occurrence, wherein each of the respective generated values is generated within a second continuous distribution (Taught in P0133. With continued distribution as physiological monitoring see P0153-P0155, in exemplary an assessment as to the probability that the patient has heart disease. See generated models used in P0129-P0130, for identifying and analyzing lifeotypes, where an active diabetic patient who exercises (P0062) and a patient who exercises less frequently (P0063) are aspects that impacts a person’s health and future health occurring conditions.);
a third data model running on the at least one computing device identifying individual ones of a plurality of factors associated with a subset of the endpoints and the aspects that are individually modifiable (With factors associated with a subset of the endpoints as symptoms see P0114, where user is describing input, relevant information and answered questions necessary in predicting health.) to affect the likelihood of the future occurrence, wherein the plurality of factors are identified at least in part as a function of input automatically received from at least one device associated with the person, (The wearable device sensing physical activity (P0063, lines  22-27) or implantable (P0086, line 3-22, Fig. 4-5, P0104-P0105) construe automatically inputting factors associated with the person.) and generating, for each of the identified plurality of factors, a respective value within a third continuous distribution and respectively representing one of the plurality of factors (The modified sensor data in P0106, P0109 serves as the aspects that are individually modifiable. With physical, emotional, and cognitive factors see P0011, P0013, P0015 derived physiological state data, psychological state data, survey data, medical data, genetic data, environmental data, transactional data.);
at least one of artificial intelligence and machine learning comprised in the at least one computing device that integrates at least two of the values associated with each of the first, second and third continuous distributions, wherein the integrated at least two of the values represents the likelihood of the future occurrence of the health condition (Artificial intelligence (P0010, P0014, P0137), artificial intelligence engine (P0172) utilized for the Platform may generate reports, indexes, predictions. The reinforcement learning (P0014, P0130, P0145) with continuous distribution as the analysis of machine learning. Integrating is taught as trending data in P0070 and data stream in P0103 construed as at least two of the values associated with each of the plurality of continuous distributions.).
Although Stivoric discloses integrating modulated output from each of a plurality of models to quantify factors to generate a plurality of values, each within a continuous distribution as mentioned above, Stivoric does not explicitly teach building multiple data models. Mun further teaches building multiple data models from the at least one data source and:
build by deriving information collected from at least one data source, the first data model,
build by deriving information collected from at least one data source, the second data model,
build by deriving information collected from at least one data source, the third data model (See custom-built models in P0099, shown in Fig. 14. Also shown in Fig. 15, P0100, the system's various input mapping parameters with data input from multiple data sources construed as linking existing data tables, databases, using manual inputs, providing the capabilities of computing, creating new data variables, setting simulation assumptions, model fitting existing data to various mathematical and statistical distributions, and SQL data filtering. See exemplary reporting in P0112, Fig. 28 for evidence-based medicine, reporting disease state incidence rates and risk scores that includes models (P0113, Fig. 29).);
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data modelling before the filing date of the invention to modify the method, software and system of Stivoric building multiple data models, as taught by Mun, for optimally reporting to health care providers who need to make decisions, while caring for varied populations of patients.
Stivoric discloses data models running on the computing device, when determining the likelihood and risk of the patient having a future health condition and Mun teaches building multiple data models as mentioned above. However, Hong further teaches:
at least as a function of input received from the person, the input representing the aspects, and as a function of data used to build the second data model (See Fig. 1 (Item 120), P0036-P0037 transmit patient data (training input) transmitted to machine learning process in order to generate a training model capable of predicting scores.);
to affect the likelihood of the future occurrence (See Abstract, P0029-P0030, patient's likelihood of morbidity or risk of mortality from organ failure.).
transmitting, without human intervention by the at least one computing device to at least one other computing device, the integrated at least two of the values (See [P0047] The application 210 may include a number of configurable settings associated with triggering alerts or user notifications when a particular patient's SOFA scores or SIRS score exceeds a threshold value, where the threshold value triggers automatically without human intervention. Also, see early detection alerts in Fig. 4A, P0076-P0077.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical machine learning before the filing date of the invention to modify the method, software and system of Stivoric and Mun to have data inputs building the second model that affect the likelihood of a future medical occurrence, received data to modify the third model and transmitting at least two of the values without human intervention, as taught by Hong, to promote confidence while implementing an preventative treatment plan for a patient to avoid multiple organ failure in the future.
Boissel further teaches module scaling the likelihood of a patient having a future medical event based on a summary of patient answered questions and active monitoring for a medical condition or a modulating model running on the at least one computing device that modulates at least one of the quantified endpoints by the first data model and at least one of the values representing the plurality of aspects generated by the second data model, to scale a value representing at least one aspect associated with the likelihood of the future occurrence, wherein the modulating is based on at least one of the plurality of factors (See P0274-P0276, where the first physiopathological model provides a risk RC of a health incident occurring and the second physiopathological model provides the benefits as a function of the risk RC. The biological targets or phenomenological component of the disease model construe the scale value representing aspects associated with the likelihood of the future occurrence.);
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the invention to modify the method, software and system of Stivoric, Mun and Hong to have module scaling the likelihood of a patient having a future medical event based on a summary of patient answered questions and active monitoring for a medical modulation, as taught by Boissel, to empower the patient with means to self-evaluate as a way of preventing a potentially lethal outcome.
Claim 11:
Stivoric further teaches: 
at least one computing device configured to impute at least one value that is not included in a set of inputs used by the first data model (Genetic data, environmental data, transactional data, economic data, socioeconomic data, demographic data in P0011, P0094 each serve as one value that is not included in a set of inputs.).
Claim 12:
Stivoric further teaches: 
wherein the at least one computing device is further configured to impute at least one other value that is not included in the previously imputed value(s) or one of the quantified endpoints, wherein the at least one other imputed value depends on at least one of previously imputed value (See genetic data, environmental data, transactional data, economic data, socioeconomic data, demographic data in P0011, P0094 each serve as one value that is not included in a set of inputs.), and further wherein the imputed other endpoint is within a continuous distribution (See the reinforcement learning (P0014, P0130, P0145) with continuous distribution as the analysis of machine learning.).
Claim 13:
Stivoric further teaches: 
at least one computing device configured to recalibrate at least one of the first data model, the second data model, and the third data model as a function of information received over time or information received from a plurality of data sources (Taught as calibrated sensors in P0134 and self-calibrating one’s own monitoring in P0145 for medical condition related to hypertension, blood pressure, glucose and heart rate.).
Claim 15:
Stivoric further teaches: 
a software application that, when executed on a user computing device, causes the computing device to: provide a graphical user interface that receives at least some of the values and the aspects from a user operating the user computing device;
receive the quantified values associated with the at least some of the endpoints, the quantified values associated with the at least some of the aspects, and the generated values associated with at least some of the factors respectively from the first data model, the second data model, and the third data model (See Fig. 4, P0068-P0069 Obtain, transmit, input, monitor lifestyle data over time with sensors, transducers, data integration, software services, inputs and user interfaces taught as the graphical user interface, video, audio delivered content (P0017) and activity interactions as sessions (P0060).);
and display the received values (See Fig. 29A, example display screen for reporting outcome mentioned in P0158.).
Hong further teaches:
receive, without human intervention, the integrated at least two of the values (See Fig. 1 (Item 120), P0036-P0037 transmit patient data (training input) transmitted to machine learning process in order to generate a training model capable of predicting scores. See Fig. 1 (Item 120), P0036-P0037.); and
display the values and the integrated at least two of the values received from the at least one computing device (See Fig. 4A, and Total SOFA score and Component SOFA score as two values displayed as Fig. 4B, P0083-P0084.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical machine learning before the filing date of the invention to modify the method, software and system of Stivoric to have receiving and displaying at least two of the values without human intervention, as taught by Hong, to promote confidence while implementing an preventative treatment plan for a patient to avoid multiple organ failure in the future.
Claim 18:
Stivoric discloses a computer-implemented method for integrating modulated output from each of a plurality of models to quantify factors to generate a plurality of values, each within a continuous distribution, the method comprising:
quantifying, by the first data model running on at least one computing device, each of a plurality of measurable endpoints associated with a person that contribute to a current state and a likelihood of a future occurrence of a health condition (With data model running on a computing device as software and likelihood of the future occurrence as predicting a medical event, see predictions in P0114 a lifestyle discovery module, analysis module in P0132, with data regarding physiological and/or psychological state in P0095. See health conditions such as depression, low bone density, hypertension and diabetes in P0060-P0061.), wherein each quantified endpoint is calculated within a first continuous distribution (With qualified vales as answered health related questions (P0114) and qualified endpoint as a medical condition see [P0052] data processing and data analytics, applied to life bits, life bytes, life byte sequences and lifotypes, may also allow for the creation or identification of new surrogate measures, sensors and vital signs, as well as predictors of certain conditions.), at least as a function of the respective measurable endpoints and as a function of an estimate of risk associated with the health condition (Exemplary in [P0063] a lifeotype may be a pattern of behavior and sensed values that indicates that an individual is at a very high risk of becoming diabetic later in life, and in [P0138] it may be determined that viewing the continuous sensed data of an individual for 15 minutes upon waking will give insight into whether that person is at risk for heart disease.);
generating, by the second data model running on the at least one computing device, respective values representing a plurality of aspects of the person’s health that impact the likelihood of the future occurrence, wherein each of the respective generated values is generated within a second continuous distribution (Taught in P0133. With continues distribution as physiological monitoring see P0153-P0155, in exemplary an assessment as to the probability that the patient has heart disease. See generated models used in P0129-P0130, for identifying and analyzing lifeotypes, where an active diabetic patient who exercises (P0062) and a patient who exercises less frequently (P0063) are aspects that impacts a person’s health and future health occurring conditions.);
identifying, by the third data model running on the at least one computing device, individual ones of a plurality of factors associated with a subset of the endpoints and the aspects that are individually modifiable (With factors associated with a subset of the endpoints as symptoms see P0114, where user is describing input, relevant information and answered questions necessary in predicting health.), wherein the plurality of factors are identified at least in part as a function of input automatically received from at least one device associated with the person, (The wearable device sensing physical activity (P0063, lines  22-27) or implantable (P0086, line 3-22, Fig. 4-5, P0104-P0105) construe automatically inputting factors associated with the person.), and generating, for each of the identified plurality of factors, a respective value within a third continuous distribution and respectively representing one of the plurality of factors (The modified sensor data in P0106, P0109 serves as the aspects that are individually modifiable. With physical, emotional, and cognitive factors see P0011, P0013, P0015 derived physiological state data, psychological state data, survey data, medical data, genetic data, environmental data, transactional data.), 
Although Stivoric discloses integrating modulated output from each of a plurality of models to quantify factors to generate a plurality of values, each within a continuous distribution as mentioned above, Stivoric does not explicitly teach building multiple data models. Mun further teaches building multiple data models from the at least one data source:
building a first data model by deriving information collected from at least one data source;
building a second data model by deriving information collected from at least one data source;
building a third data model by deriving information collected from at least one data source (See custom-built models in P0099, shown in Fig. 14. Also shown in Fig. 15, P0100, the system's various input mapping parameters with data input from multiple data sources construed as linking existing data tables, databases, using manual inputs, providing the capabilities of computing, creating new data variables, setting simulation assumptions, model fitting existing data to various mathematical and statistical distributions, and SQL data filtering. See exemplary reporting in P0112, Fig. 28 for evidence-based medicine, reporting disease state incidence rates and risk scores that includes models (P0113, Fig. 29).);
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data modelling before the filing date of the invention to modify the method, software and system of Stivoric building multiple data models, as taught by Mun, for optimally reporting to health care providers who need to make decisions, while caring for varied populations of patients.
Stivoric discloses data models running on the computing device, when determining the likelihood and risk of the patient having a future health condition and Mun teaches building multiple data models as mentioned above. However, Hong further teaches:
at least as a function of input received from the person, the input representing the aspects, and as a function of data used to build the second data model (See Fig. 1 (Item 120), P0036-P0037 transmit patient data (training input) transmitted to machine learning process in order to generate a training model capable of predicting scores.);
to affect the likelihood of the future occurrence (See Abstract, P0029-P0030, patient's likelihood of morbidity or risk of mortality from organ failure.).
as a function of input automatically received from at least one device, the input representing the plurality of factors and the aspects that are individually modifiable, and as a function of data used to build the third data model (See building predictive models (P0207) relative to patient data measurements, observations, etc. Also, see updated model in P0216 periodically.),
Therefore, it would have been obvious to one of ordinary skill in the art of medical machine learning before the filing date of the invention to modify the method, software and system of Stivoric and Mun to have data inputs building the second model that affect the likelihood of a future medical occurrence, received data to modify the third model, as taught by Hong, to promote confidence while implementing an preventative treatment plan for a patient to avoid multiple organ failure in the future.
Boissel further teaches module scaling the likelihood of a patient having a future medical event based on a summary of patient answered questions and active monitoring for a medical condition or a modulating model running on the at least one computing device that modulates at least one of the quantified endpoints by the first data model and the at least one of the values representing the plurality of aspects generated by the second data model to scale a value representing at least one aspect associated with the likelihood of the future occurrence, wherein the modulating is based on at least one of the plurality of factors (See P0274-P0276, where the first physiopathological model provides a risk RC of a health incident occurring and the second physiopathological model provides the benefits as a function of the risk RC. The biological targets or phenomenological component of the disease model construe the scale value representing aspects associated with the likelihood of the future occurrence.).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the filing date of the invention to modify the method, software and system of Stivoric, Mun and Hong to have module scaling the likelihood of a patient having a future medical event based on a summary of patient answered questions and active monitoring for a medical modulation, as taught by Boissel, to empower the patient with means to self-evaluate as a way of preventing a potentially lethal outcome.
Claim 20:
Stivoric further teaches: 
integrating at least two of the values associated with each of the first, second and third continuous distributions, and selecting a respective discrete category associated with the integrated values, wherein each of the integrated values and the selected category represent the likelihood of a future occurrence (Integrating is taught as trending data in P0070 and data stream in P0103 construed as at least two of the values associated with each of the plurality of continuous distributions.).
Claim 21:
Stivoric further teaches: 
wherein the at least two of the values and selecting the respective discrete category is performed using at least one of artificial intelligence and machine learning (Artificial intelligence (P0010, P0014, P0137), artificial intelligence engine (P0172) utilized for the Platform may generate reports, indexes, predictions construe multiple finding as selecting the respective discrete category. The reinforcement learning (P0014, P0130, P0145) with continuous distribution as the analysis of machine learning.)
Claim 22:
Stivoric further teaches: 
wherein at least one of the first data model, the second data model, and the third data model comprise at least one of artificial intelligence and machine learning (Artificial intelligence (P0010, P0014, P0137), artificial intelligence engine (P0172) utilized for the Platform may generate reports, indexes, predictions. The reinforcement learning (P0014, P0130, P0145) with continuous distribution as the analysis of machine learning.).
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric (U.S. 2014/0180598 A1) in view of Mun (U.S. 2013/0246086 A1) in view of Hong (U.S. 2019/0259499 A1) in view of Boissel (U.S. 2013/0041683 A1) further in view of Miller (US 2012/0117018 A1). 
Claims 5 and14:
Miller further teaches: 
wherein the first data model uses the respective endpoints as input features in a fitting procedure (Taught as Cox Proportional Hazards Model (P0002, P0009-P0011), and patients' groups by the Cox proportional hazard regression model (Fig. 1, P0015) serve as input features in a fitting procedure.).
Therefore, it would have been obvious to one of ordinary skill in the art of gene pairing prognosis before the filing date of the invention to modify the method, software and system of Stivoric, Mun, Hong and Boissel to have input features in a fitting procedure, as taught by Miller, to provide prognosis in relation to a medical condition, for example cancer, or more particularly breast cancer.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric (U.S. 2014/0180598 A1) in view of Mun (U.S. 2013/0246086 A1) in view of Hong (U.S. 2019/0259499 A1) in view of Boissel (U.S. 2013/0041683 A1) further in view of Cosentino (U.S. 8,419,650 B2).
Claim 7:
Cosentino further teaches: 
imputing, by the at least one computing device, at least one value that is not included in a set of inputs used by the first data model (Genetic data, environmental data, transactional data, economic data, socioeconomic data, demographic data in P0011, P0094 each serve as one value that is not included in a set of inputs.).
configuring a user computing device with a software application that provides a graphical user interface on the user computing device, wherein the graphical user interface regularly and periodically prompts a user to enter values associated with the factors, and further wherein the graphical user interface automatically provides interactive display screens when values associated with the factors are not received subsequent to previously received values factors (An interactive display screens is construed in [column 3, line 39 to column 4, line 5] The monitoring device may prompt the patient to provide responses to health-related questions or requests for physiological characteristics and may upload the responses.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical display mapping before the filing date of the invention to modify the method, software and system of Stivoric, Mun, Hong and Boissel to have regularly and periodically prompts a user to enter values associated with the factors, automatically provides interactive display screens when values associated with the factors are not received subsequent to previously received values factors, as taught by Cosentino, to easily view an optimized display screen with updates of the patient’s vital signs.
Claim 16:
Cosentino further teaches: 
a software application that, when executed on a user computing device, causes the computing device to: provide a graphical user interface that regularly and periodically prompts a user to enter values associated with the factors, and further wherein the graphical user interface automatically provides interactive display screens when values associated with the factors are not received subsequent to previously received values (Genetic data, environmental data, transactional data, economic data, socioeconomic data, demographic data in P0011, P0094 each serve as one value that is not included in a set of inputs. An interactive display screens is construes in [column 3, line 39 to column 4, line 5] The monitoring device may prompt the patient to provide responses to health-related questions or requests for physiological characteristics and may upload the responses.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical display mapping before the filing date of the invention to modify the method, software and system of Stivoric, Mun, Hong and Boissel to have regularly and periodically prompts a user to enter values associated with the factors, automatically provides interactive display screens when values associated with the factors are not received subsequent to previously received values factors, as taught by Cosentino, to easily view an optimized display screen with updates of the patient’s vital signs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stivoric (U.S. 2014/0180598 A1) in view of Mun (U.S. 2013/0246086 A1) in view of Hong (U.S. 2019/0259499 A1) in view of Boissel (U.S. 2013/0041683 A1) further in view of Luo (US 2011/0021936 A1). 
Claim 9:
Luo further teaches: 
wherein the values are calculated in the continuous distribution as a function of parametric non-linear mapping (Taught as nonlinear color map in P0042, P0044, shown in Fig. 5e running along with ECG data and stress data(P0035).).
Therefore, it would have been obvious to one of ordinary skill in the art of medical display mapping before the filing date of the invention to modify the method, software and system of Stivoric, Mun, Hong and Boissel to have continuous distribution as a function of parametric non-linear mapping, as taught by Luo, to easily view patient vital signs that may be escalated by stress.

Response to Arguments
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103(a) and applied new art and art already of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        09/11/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686